IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: 2ND JUDICIAL DISTRICT                   : No. 44 MM 2020
 DECLARATION OF JUDICIAL                        :
 EMERGENCY (LANCASTER COUNTY)                   :



                                        ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2022, the Application Pursuant to Pa.R.J.A. 1952

is GRANTED. The President Judge of the Court of Common Pleas of Lancaster County

is authorized to suspend state or local rules that restrict the use of advanced

communication technology (ACT) in court proceedings through June 15, 2022, subject to

state and federal constitutional limitations. Judges shall be present in the courthouse,

judicial center, or other court facility whenever a proceeding is being conducted by ACT,

except for extraordinary circumstances, such as when court properties have been closed

due to inclement weather or other emergency under Pa.R.J.A. 1950-1954, or when a

proceeding is not being conducted during normal business hours.

      Justices Donohue and Mundy note their dissent.